Per Curiam.
Husband and wife brought suit for personal injuries suffered by the wife while riding in the defendant’s bus.
The testimony in the plaintiffs’ ease show that Mrs. Kennedy was thrown by the sudden stopping of the bus, and her head injured. The testimony on behalf of the defendant shows that the sudden stopping of the bus was due to a Pord car suddenly cutting in in traffic in front of the bus, so that the bus driver, to avoid a collision, applied his brakes suddenly. There is some conflict of testimony as to the rate of speed of the bus.
On this state of proofs, the judgment below seems not erroneous and will be affirmed.